DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/469,457
This Office Action is responsive to the amended claims of March 3, 2022.
Claims 1-8 and 10-20 have been examined on the merits.  Claims 1, 3, 8, 10-12, 14, and 17-20 are previously presented.  Claims 2, 4-7, and 15-16 are original.  Claim 13 is currently amended.
Priority
The instant claims are not supported by the foreign Chinese priority document 201611150752.1 since said document is not in English.  Therefore, the International Filing Date of December 13, 2017, has been assigned as the instant application’s effective filing date.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ After Final claim amendments and Reply of March 3, 2022.
The Examiner has reviewed the claim amendments and Reply of 03/03/2022.
The indefiniteness rejection levied against claim 13 (see paragraphs 15-17 in the Final Office Action of 11/05/2021) is withdrawn since Applicants explained how the (R)- and (S)- appearing in the claim 13 compounds are accounted for/reconciled with the three * of genus formula I of base claim 1 and to what the extra (R)- and (S)- pertains.  Applicants also got rid of the confusing (S)- or (R)- isomer language appearing at the end of some claim 13 compounds.
The claim objection against claim 17 (see paragraph 18 in Final Office Action) is rendered moot since Applicants revised the illustrations to show all bonding associations with no gaps between bonds and atoms to which they are bonded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Hemmendinger, Applicants’ Representative on Friday, March 18, 2022.
The application has been amended as follows:
In claim 1, strike “
    PNG
    media_image1.png
    61
    264
    media_image1.png
    Greyscale
 ” in the disclaimer for R2 on page 3 of 35 and replace with -- 
    PNG
    media_image2.png
    50
    261
    media_image2.png
    Greyscale
 -- .  This strikes a comma in between -C(R3g) and (R3h)S(O)2- to match the affirmatively claimed embodiment for R3
In claim 11, strike “
    PNG
    media_image3.png
    333
    1063
    media_image3.png
    Greyscale
 ” from page 5 of 35 and replace with -- 
    PNG
    media_image4.png
    333
    1063
    media_image4.png
    Greyscale
 -- .  This adds an asterisk at the carbon from which -OH, L, and W are bonded in order to match the genus formula I of base claim 1.
In claim 12, strike “
    PNG
    media_image5.png
    313
    1066
    media_image5.png
    Greyscale
” from page 7 of 35 and replace with -- 
    PNG
    media_image6.png
    315
    1061
    media_image6.png
    Greyscale
 -- .  2-C(L)(W)-OH in order to match the genus formula I of base claim 1.
Conclusion
Claims 1-8 and 10-20 are allowable as written for the rationale stated within paragraphs 27-29 in the Non Final Office Action of 12/16/2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625